Citation Nr: 9926671	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-41 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by chest pains secondary to nerves and anxiety.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims for service connection for PTSD and for 
chest pains due to nerves and anxiety.

In November 1997, the Board remanded the case to the RO for 
additional development.  The Board finds that the development 
requested has been completed to the extent possible.


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has PTSD.  

3.  The veteran has not submitted medical evidence tending to 
link a disability manifested by chest pains, first manifested 
many years after service, and secondary to nerves and 
anxiety, to any incident of active service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).

2.  The claim for service-connection for a disability 
manifested by chest pains secondary to nerves and anxiety is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The record shows that the veteran's claim for service 
connection for PTSD is well grounded, meaning that it is 
plausible.  The Board finds that all relevant evidence for 
equitable disposition of this claim has been obtained and 
that no further assistance to the veteran is required to 
comply with the VA duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).  

In order to establish service connection for a disorder, the 
evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  See 
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
In accordance with 38 U.S.C.A. § 1110 (West 1991) and 
38 C.F.R. § 3.304(f) (1998), service connection for PTSD 
requires: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressors actually occurred; and, medical evidence 
of a link between current symptoms and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App 128, 138 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Veterans Appeals (Court) held that the presence of a 
recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.  The Court also held that 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 contemplate 
evidence establishing a stressor while the veteran engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  Where the veteran was engaged in combat and the 
claimed stressors are related to such combat, the veteran's 
lay testimony must be accepted as conclusive as to their 
actual occurrence and no further development for 
corroborative evidence will be required.  See 38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70, 76 (1994). 

The veteran's service medical records are completely negative 
for PTSD or a history of any other nervous trouble. 

The veteran submitted a claim for service connection in 
August 1993, reporting recent VA and private treatment for 
nerves and anxiety.  He reported that he had served in combat 
in Vietnam and that he had "nerves," anxiety and chest pain 
due to this service.  

In January 1994, the RO received VA outpatient reports noting 
on-going treatment for recent onset panic disorder.  One such 
report, signed by a medical doctor in July 1993, indicates 
that the veteran was being treated for panic disorder that 
was new and for PTSD that was chronic.

In January 1994, the RO also received medical treatment 
reports from private sources showing treatment for cardiac 
problems and other medical conditions during 1991.  No 
diagnosis of PTSD is noted in any of these reports.

In April 1994, the National Personnel Records Center (NPRC) 
forwarded the veteran's personnel records to the RO.  These 
records indicate that he served in Vietnam as a cannoneer 
from October 1967 to November 1968, participating in two 
counteroffensives and an unnamed campaign.  He received the 
Vietnam Unit citation.

A May 1994 VA examination report notes that the veteran 
reported various episodes of being shot at in Vietnam as well 
as non-service related stressors.  The examiner felt at that 
time that veteran's main problems were panic and anxiety.  
The impression was panic disorder.  Further VA psychological 
evaluation indicated that the veteran was reportedly "scared 
to death" while in Vietnam and that he often drove supply 
trucks carrying ammo and gasoline to remote field positions.  
The veteran reported being ambushed and mortared and driving 
through mined areas.  He reported that he "stayed drunk all 
the time" in order to cope.  He reported seeing another 
soldier killed by sniper fire and seeing victims of other 
fighting.  The diagnostic impression was panic disorder 
without agoraphobia, mild; dysthymia, secondary, late onset, 
moderate; and, undifferentiated somatoform disorder, 
provisional. 

In October 1994, the RO denied the veteran's PTSD claim on 
the basis of no diagnosis of PTSD.

In October 1997, the veteran testified before the undersigned 
acting member of the Board that during the 1968 Tet 
offensive, he moved gasoline, artillery ammunition, and other 
supplies by truck over unsecured roads to field batteries and 
fire bases.  He testified that sniper fire occurred 
"constantly" and his truck was hit.  He recalled that he 
was ambushed several times and occasionally stopped his truck 
and returned fire; however, when carrying artillery powder or 
other explosives, he just kept driving.  He testified that 
even while at Dong Tam, his home base, he was "mortared" 
often.  He said that he worked all day and ran from mortars 
all night.  He testified that he performed guard duties both 
at home base and at the firebases.  He recalled that several 
guys he knew were killed although they were not good friends.  
He recalled that "seven or eight" men were killed around 
him.  He testified that he has had nerve problems for many 
years and chest pains for about seven years.  He testified 
that after receiving VA PTSD care for about four years, he 
received a bill for treatment.  He testified that he received 
private treatment, but the private examiners preferred to 
talk about his home life and did not want to discuss Vietnam.  

The veteran's spouse testified that the veteran did not talk 
about his problems but that he could not sleep at night or 
that he had nightmares when he did sleep.  She reported that 
the veteran got "tore-up" watching anything about Vietnam 
on television.  

The veteran then testified that on one re-supply mission, the 
back wheels of the trailer that he was towing were hit by 
enemy fire causing it to tip over.  He also testified that in 
his present job transporting veterans for VA, he has had 
panic attacks that were brought on by running out of gas and 
other events.  He testified that the sound of helicopters 
reminded him of Vietnam and that at his home he often heard 
them.  

In November 1997, the Board remanded the case to the RO for 
additional development of the record.  The Board specifically 
requested that the RO obtain a detailed description of the 
veteran's claimed stressors, determine whether the veteran 
engaged in combat, and provide follow-up verification of 
claimed stressors in the event that the veteran had not been 
found to have engaged in combat.  

Private medical reports received in January 1998 indicate 
that the veteran was hospitalized in May 1996 at Cabarrus 
Hospital and underwent a mental status examination while 
there.  The examination report indicates that the veteran's 
only self-reported psychotic tendencies were his flashbacks 
of Vietnam.  He reportedly received on-going VA care for 
chest pain and for PTSD.  He described flashbacks of 
devastation that he saw in Vietnam.  The diagnoses given 
included PTSD.  The examining psychiatrist felt that the 
veteran's stressors were severe.  

In January 1998, the RO also received a February 1997 
examination report from a Duke University psychiatrist.  The 
doctor noted that the veteran had a history of depression, a 
bad marriage, post-Vietnam stress, and a number of other 
reasons for feeling bad.  

In January 1998, the RO also received a private vocational 
rehabilitation and psychological testing report dated in 
April 1996 that notes that the veteran was haunted by the 
memory of a busload of burned corpses that he saw in Vietnam 
and that he felt guilty for looking at them.  After various 
testing methods were employed, the licensed practicing 
psychologist offered a diagnostic impression of major 
depressive disorder with depression and anxiety that affected 
the veteran's reported heart condition.  PTSD was not 
diagnosed.  

In February 1998, the veteran provided an account of his 
claimed stressors, reporting that he served in Vietnam from 
November 1967 to November 1968.  He reported that a fellow 
soldier named Glen Morrison was killed in action.  He also 
reported that when the Tet offensive began in February 1968, 
his base received hundreds of mortars every day and that he 
saw bodies along the roads.  

Along with the above report, the veteran submitted a letter 
from a service comrade which corroborates the veteran's 
accounts of having been shot at.  The comrade reported that 
he himself was shot at too.  

In August 1998, the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR) reported that the a PFC Glen Morrison 
was killed by enemy small arms fire on January 8, 1968.  
USASCRUR provided an operational report indicating that the 
area served by the veteran's unit came under intense mortar 
attack on March 9, 1968, resulting in one artilleryman killed 
and six wounded.  The report notes enemy attacks by mortar, 
troops, and sappers causing moderate casualties at various 
times during February 1968.  Dong Tam came under mortar 
attack nearly daily during February 1968 and often multiple 
times per day, according to operational reports researched by 
USASCRUR. 

In November 1998, the veteran underwent a VA PTSD 
examination.  During the examination, the veteran reported 
details of service in Vietnam and said that it had made a 
"nervous wreck" out of him.  He reported nightmares of 
combat situations.  The examiner noted a 1996 diagnosis of 
major depressive disorder given by a vocational 
rehabilitation examiner and a 1997 evaluation and diagnosis 
given at Duke University.  The examiner offered current 
diagnoses of panic disorder without agoraphobia; 
undifferentiated somatoform disorder; and depression, not 
otherwise specified.  

In December 1998, one additional VA psychiatrist noted that 
the veteran was interviewed in November 1998, the claims file 
reviewed, and that she/he concurred with the above report.  

In February 1999, the RO issued a statement of the case 
noting that USASCRUR had confirmed that the veteran's unit 
had engaged in combat.  

Initially, the Board determines that there is sufficient 
evidence in this case to find, as the RO did, that the 
veteran did engage in combat with the enemy (his account of 
combat action having been somewhat verified by independent 
sources).  Therefore, further verification of his claimed 
stressors is unnecessary.  

The question, therefore, involves whether the veteran now has 
PTSD.  The record does show that a VA outpatient examiner 
noted a diagnosis of PTSD in July 1993 and that the summary 
of the May 1996 hospitalization at Cabarrus Hospital lists 
diagnoses that include PTSD.  As well, a Duke University 
psychiatrist referred to post-Vietnam stress in February 
1997.  

On the other hand, two VA psychiatrists in November 1998, who 
specifically reviewed the entire record, did not diagnose 
PTSD.  The examiners noted the veteran's reported in-service 
stressors and his complaint of combat-related nightmares.  
However, they apparently did not feel that the veteran's 
reported symptoms, in conjunction with their own clinical 
findings, were sufficient to diagnose PTSD, finding instead 
that the only diagnoses supported by the examination were 
panic disorder, dysthymia, and undifferentiated somatoform 
disorder.  Further, they relied in part on the report of 
private psychological testing in April 1996 for their 
diagnoses.  

While there does appear to be some credible evidence in 
support of the veteran's claim, the Board finds that the 
medical evidence weighs more heavily against a current 
diagnosis of PTSD.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. § 5107.  

Therefore, service connection for PTSD is denied.  

II. Chest pains secondary to nerves and anxiety

The veteran's pre-induction examination report notes a 
reported history of insomnia; however, the service medical 
records do not indicate any complaint of or treatment for 
chest pains or any nervous trouble.

In August 1993, the veteran reported that he had severe chest 
pains that he believed were caused by nerves and anxiety 
related to combat experiences in Vietnam.  

In January 1994, the RO received medical treatment reports 
from private sources that reflect that the veteran was 
treated in 1991 for reflux disease, duodenal polyp, chest 
pains, and other medical conditions.  An August 1991 report 
notes hospital admission for chest pain of recent onset.  The 
impressions were precordial chest pain; history of essential 
hypertension; and, hypercholesteremia.  A November 1991 
hospital report notes an admission for chest pain with 
abnormal electrocardiogram (EKG).  Catheterization confirmed 
coronary artery occlusion.  Angioplasty was unsuccessful and 
medical therapy using Procardia and Lopressor eliminated the 
chest pain.  The veteran was discharged.  He underwent 
endoscopy in December 1991 to investigate other possible 
causes of chest pain.  Chronic duodenitis was confirmed by 
small bowel polypectomy.  Esophageal biopsy confirmed benign 
changes consistent with reflux disease.  

In January 1994, the RO received VA outpatient reports 
reflecting treatment at various times since 1992.  A January 
1992 report notes hospitalization for complaint of chest 
pain.  Diagnoses of angina pectoris and rule out myocardial 
infarction were listed.  A March 1993 mental health clinic 
report notes possible suppressed psychological sources for 
the veteran's chest pain.  An April 1993 report notes that 
the veteran was frustrated with his inability to deal with 
his chest pain.  He reportedly disagreed that his chest pain 
might be psychological in nature.  

The veteran and his spouse testified before the undersigned 
acting member of the Board in July 1997 to the effect that 
his chest pains were the result of a psychiatric disorder or 
disorders that include an anxiety disorder, a nervous 
disorder, and PTSD.  The veteran testified that he underwent 
surgery on his heart, stomach, and gall bladder to correct 
the chest pains but that they have returned.  

In January 1998, the RO also received a private vocational 
rehabilitation report dated in April 1996 that notes that 
after various testing methods were employed, the licensed 
practicing psychologist offered a diagnostic impression of 
major depressive disorder with depression and anxiety that 
affected the veteran's reported heart condition.  

A November 1996 private consultation report addressing the 
cause of the veteran's chest pain was also received in 
January 1998.  This report discusses the veteran's medical 
history of cardiac catheterization and stent placement and 
multiple gastrointestinal procedures.  The examiner reported 
that the veteran's chest wall thoracic pain was unexplainable 
and recommended further evaluation.  A January 1997 report 
notes that an MRI did not reveal any cause for the chest 
pain.  The examiner noted that the veteran himself felt 
strongly that his chest pain was related to his 
gastrointestinal problems and that he reported problems with 
gas.  The examiner referred the case to Dr. Ara Tourian of 
Duke University for further evaluation.  In February 1997, 
Dr. Tourian opined that the veteran had panic attacks and 
somatoform pain disorder.

In November 1998, the veteran underwent a VA PTSD examination 
(discussed in the previous issue).  The examiner offered 
diagnoses of panic disorder without agoraphobia; 
undifferentiated somatoform disorder; and depression, not 
otherwise specified.  The examiner specifically commented: 
"I cannot say with medical certainty whether the veteran's 
chest pains are due solely to any psychiatric disorder found 
at present."  

Initially, the threshold question with respect to any claim 
for service connection is whether the veteran has met his 
initial burden of submitting evidence to show that the claim 
is well-grounded, meaning plausible.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  See 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The threshold issue in this case is whether the veteran has 
presented a well-grounded claim for service connection for a 
disability manifested by chest pains secondary to nerves and 
anxiety.  The medical evidence reveals that diagnoses of 
PTSD, depression, panic attacks, and somatoform pain disorder 
have been given, and that a mental health expert felt that 
suppressed psychological sources may have caused the chest 
pain; however, the veteran indicates that he first noticed 
chest pains in the 1990's and no competent evidence of a 
nexus between the current disorder and active service or a 
service-connected disability has been submitted.  The Board 
notes that service connection has not been established for 
any psychiatric disorder.  

The Board finds, therefore, that the veteran has not 
satisfied his initial burden of submitting a well-grounded 
service connection claim because he has not submitted 
evidence of either a medical nexus between in-service events 
and chest pains or a nexus between a service-connected 
disability and chest pains.  Therefore, the claim must be 
denied as not well grounded.

Although the veteran has alleged that his current disability 
is related to active service, he, as a layperson without 
proper medical training and expertise, is not competent to 
provide probative evidence on a medical issue such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
this regard, the Board emphasizes that a well-grounded claim 
must be supported by competent evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

The veteran has indicated that he first felt chest pain in 
the 1990's.  Therefore, a continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b) is not warranted.  
Because the claim is not well grounded, VA has no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put VA 
on notice that any additional relevant evidence may exist 
which, if obtained, would well-ground the claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to submit a well-grounded 
service connection claim and the reasons why his claim is 
inadequate.  See Robinette v Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

1.  The claim for service connection for PTSD is denied.

2.  In the absence of evidence of a well-grounded claim, 
service connection for a disability manifested by chest pains 
secondary to nerves and anxiety is denied.



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

